     Case 1:19-cv-22984-KMW Document 1 Entered on FLSD Docket 07/18/2019 Page 1 of 8

ProSe4(Rev.12/16)ComplaintforaCivilCaseAllegingBreachofContract


                                       U N ITED STATES D ISTRICT C OURT
                                                                 forthe
                                                                                               FILED BY c-me           a c.
                                                                Districtof
                                                                                                                        ;
                                                                   oivision                           .tJL 12 2912
                                                                                                      J
                                                                                                      ANGEI,A :'NoBLa . ;3
                                                                                                     ök                  ,
                                                                                                       RRKU : Dls'rc'r
                                                                          CaseNo  ,
                                                                                                     :,p.OFiLi.mw,Ra

N
ï gvos.!k ) c,(.,/.%cozo                                                              ('
                                                                                       tobeflledinbytheClerk'
                                                                                                            sOJInJ
                              Plainf/
                                    .'
                                     #r#
F ritethejdlnameofeachplaintt whoishlingthiscomplaint.
J'
 J/?:namesofallther/tu'
                      r/no
                         ' cannotstin#;espaceabove,                       JuryTrial:(checko',e)     Yes IZ No
please wlite ''
              seeattached''in #;:spaceand attachan additional
pagewith f/lc./i
               /#listofnames)
                                 -
                                  V-




            - 'e   '
      .                .X                  .
       )      1             7n uzc rk'JA-t
                                         .
                                         ,:
                         Defendant(s)
(Tfz
   rf/cthefullp?twleofeachdefendantw/lol
                                       '
                                       sbeingsued.J/-f/l:
namesofallthedefendantscannotjltinthespaceabove,please
wrffc ''seeattached''l
                     '
                     n thespaceand attach an addt
                                                '
                                                donalpage
withthefullIistofnames.
                      )

             CO M PLAIN T FO R A CIVIL C ASE A LLEG IN G BR EA CH O F CO N TR ACT
                               (28U.S.C.j1332;Diversity ofCitizenship)

1.         The Partiesto ThisCom plaint
           A. ' ThePlaintiffts)
                       Providethe inform ation below foreach plaintiffnam ed in thecomplaint. Attach additionalpagesif
                       needed.
                              Name                                  cos-l, ) L on7vcao ,7
                              StreetAddress                 ) 'zh weop    ekz Vn a v-rvc
                              City and County              h c. ç..12-  *
                                                                                     ..a '               oza cc
                              State and Zip Code            F )- ,'lG J 3'bt-)C)ï
                              Telephone Num ber               1-5% - Q-/'     F
                                                                                 !p-Y.q##-
                              E-m ailA ddress               D rotkh5- . m muzr-lèc-                        c,? o




                                                                                                                       Page 1of 5
     Case 1:19-cv-22984-KMW Document 1 Entered on FLSD Docket 07/18/2019 Page 2 of 8

ProSe4(Rev.12/16)ComplaintforaCivilCaseAllegingBreachofContract
i-

        B.       TheDefendantts)
                 Providetheinform ation below foreach defendantnamed in the com plaint,whetherthe defendantisan
                 individual,a governm entagency,an organization,ora corporation. Foran individualdefendant,
                 includetheperson'sjobortitlelfknownl.Attachadditionalpagesifneeded.
                 DefendantN o.1                                                                    '
                        Nam e                                               )       J l-L/iefi)o xb
                                                                            N
                        Job orTitle llknownl                        - ox        g J>
                        StreetAddress                        2        Z-
                                                                       - ,7M ? --re.e-e)
                        City and County                     C. r-2-vo '
                                                                      R C.P,J
                                                                        -   's 2 Z J'
                                                                                    n.n & ovrs )
                        Stateand Zip Code                   ''r ouyrm / -52Q)o )
                        TelephoneNumber                       V-3oo- z 35 - q7:zP
                        E-mailAddress lflmou'nl             N zvA @ / 2/77 r o.
                                                            .




                  DefendantN o.2                                                         *   w .   e         .
                         Nmne                               zn )4 .m ?          )      ;5 /r l'
                                                                                              c-)          prv -
                         Job orTitle lç
                                      flmownl                   CJ,$ zuo /'o ' m Plc*loxmv A                     '/
                         StreetAddress                                  o           od        vwxzr    & ,,70 u o &
                         City and County                   ra) ,9
                                                                3- /.4 /m ,:0 ,'-D ze.Cocnr J'
                                                                    '
                                                                    cm '

                         Stateand Zip Code                      7- 1om ,'t'zh / 3-A )'5 ï
                         TelephoneN um ber                      1- 3 &S -k o p -2z &?o
                         E-m ailAddress(Lfknokvn)

                  DefendantNo.3
                         Nmne                                   k zrou 7?ae-/?e-
                         Job orTitle lœknownl                   dlM -z X o.% 7llasvuz.'
                                                                                      ;nzr>
                         StreetAddress                          Q . o) sa- -0 uk a - cc&7-
                         City mzd County                    C .?.cr- -)n,,
                                                                         %,J
                                                                           d.( .Z z v#
                                                                                     nn ccx,,av, z
                         Stateand Zip Code                '-r cx-zq / ts eû?o )
                         Telephone Num ber                   7- F o o -n &-e >>,J>                                        -
                         E-mailAddress (lfknown)                v senou z.7/e-& & 7s7-.
                                                                                      -s>zn
                  DefendantNo.4
                         Name
                           Job orTitle tœknownl
                           StreetA ddress
                           City and County
                           Stateand Zip Code
                           TelephoneNumber
                           E-mailAddress (+1m0, )
                                                                                                                   Page2of 5
      Case 1:19-cv-22984-KMW Document 1 Entered on FLSD Docket 07/18/2019 Page 3 of 8

?'froSe4(Rev.12/16)ComplaintforaCi
                                 vilCaseAllegingBreachofContrad                                                    -




l1.      Basis forJurisdiction

         Federalcourtsarecourtsoflimitedjurisdiction(limitedpower).Under28U.S.C.j1332,federalcourtsmay
         hearcases in which a citizen ofoneStatesuesa citizen ofanotherState ornation and the amountatstake is
         morethan$75,000.lnthatkindofcase,called adiversity ofcitizenship case,nodefendantmaybeacitizen of
         thesnmeStateasanyplaintif.Explainhow thesejurisdictionalrequirementshavebeenmet.

         A.       ThePlaintiffts)
                           lftheplaintiffis an individual
                           Theplaintil name)               oxcrxo :l )J-xrvc-noé &m           .isacitizenofthe
                           Stateof(name)        ---
                                                g- )o r:'g. G                         .

                  2.       Iftheplaintif is acorporation
                           Theplaintifll(name)                            mvzgy                   ,isincoporatcd
                           undertlze law softhe Sute of(name)                                                      ,
                           mzd hasits principalplaceofbusinessin the Stata of(name)



                  (Ifmorethanonepfl/nn.
                                      f/'
                                        /lnamedinthecomplaint,Jftlc/canadditionalpageprovidingthe
                  sameinformationforeachadditionalplaint#)
         B.       TheDefendantts)
                           Ifthe defendantisan individual
                           The defendant, (name)                  wze'
                                                                  .
                                                                     zl-                          ,isacitizenof
                           the State of(name)                                                 . Orisa citizen of
                            (forei
                                 gnnation)

                           lfthedefendantis a com oration
                                                                      R    M      ,
                           n edefendant (name) 12'
                                                 J'
                                                  !v.
                                                    éj )M N ,o.
                                                              .
                                                              b                               ,isincomoratedtmder
                           the lawsoftheStateof(name) .--u- -
                                                            -
                                                             -owuer-a                                  ,and hasits
                                                                             -
                           principalplaceofbusinessin the State of(name) .- --f owwz'
                                                                                    ra                               .
                           Orisincom orated underthelawsof(   foreignnation)              .v .zx .
                                                                                          .                          a
                           and hasitsprincipalplace ofbusinessin (name)

                  (Ifmorethanonedefendantisnamedinthecomplaint,attachanadditionalpageprovidingthe
                  sameinformationforeachadditionaldefendant.
                                                           )
                  TheA m ountin Controversy
                  The amountin controversy-the am ounttheplaintiffclaim sthe defendmztowesorthe amountat
                  stake-ism orethan $75,000,notcounting interestand costsofcoult because (explain):

                                                                                                            Page3of 5
       Case 1:19-cv-22984-KMW Document 1 Entered on FLSD Docket 07/18/2019 Page 4 of 8

BroSe4(Rev.12/16)ComplaintforaCivilCaseAllegingBreachofContrad
             g.*




                   - '-
                      1N - 7 J coun-, owvs <)ïnc.'Q jc,wow,# J or-spc'xN/'
                                                                         pRsoo-/z7-i
111-       Statem entofClaim
           W rite a shol
                       'tand plain statem entoftheclaim . Do notmakelegalargum ents. Site asbriefly aspossiblethe
           factsshowing thateach plaintiffisentitled tothe dam agesorotherreliefsought, Statehow each defendantwas
           involved and whateach defendantdid thatcaused theplaintiffhann orviolated theplaintiffsrights,including
           thedatesand places ofthatinvolvem entorconduct. Ifm orethan oneclaim isasserted,num bereach claim and
            writea shortand plain statementofeach claim in a separate paragraph. Attach additionalpagesifneeded.
                                                                                                             .




           Theplaintil (name)                                   jxst--pzn
                                               a coe..l4 )hhos-ao    -
                                                                                                  ,and the defendant,
                                  w    >             ,
           ('
            n'mes C2 Z
                     'Sj                   ?r-tzt,m .nb                              'madeanagreementorcontracton
           (date) o )-)o-)9                .Theagreementorcontractwas(oralorwlefcn; > 0,,o ao          .Underthat
           agreementorcontract,thepartieswere required to (spech w/wltheagreementorconfmclrequiredeachpt'r/.
                                                                                                           ptodo)




           C oo o
                bl
                 .e-.c
                     - -o-o6 -*1m ,,c>,,o > 3 D TGC.,S-,.:
                              .   ..
                                                         ..-,bn C (orwn,
                                                                       coo,ox? ..S#tpznsqca'-e.tt
           Thedefendantfailedtocomplybecause(spech whatthelc.
                                                            /i
                                                             n?#t7?yfdidorfailedtodothatfailedtoconvbwfr/l'
                                                                                                          whatthe
           (Wr6:??1(??7/OrCt:
                            ml/Nclreqtlired)




           &'B s)'W
                  - v-e-mchcz- cp)v c-> s,'. c.oo-,...', +%) ''f.)!,'oo o . -,o
                                                         w

                           -x c-
              J r-oee '-i''l    :)0>904) s Ponscmuà-'
                                  .                          G'O-ID--
                                                                    poctw bnö -,o cso'z- zq,'x          cx
            Theplaintiffhascomplied with theplainti/ sobligationsunderthe contract.

1V.         Relief
           Statebriefly and precisely whatdam agesorotherrelieftheplaintiffasksthecourtto order. Do notmake legal
           argum ents. lncludeany basisforclaim ing thatthewrongsalleged arecontinuing atthepresenttim e. lnclude
           theam ountsofany actualdnmagesclaim ed fortheactsalleged and thebasisfortheseam ounts. Include any
           punitiveorexemplary damages claimed,theam ounts,and thereasonsyou claim you are entitled to actualor
            punitivem oney damages.




       -   .-                               .
                                                                            .                      .
                                                                                                                    )
           lhe-Q lc-p
                    '
                    z
                    avlr
                       .
                       f?-?s '
                             -hc-o---v-
                                      s-
                                       s-,h-x ?-r-,,ls,on .
                                                          2)0?/d'm.s -rn l-evro-z .
             T o.. &n 'y
                       7oosocph o4 c-tpza-s-occ,
                                               -;-Wcom cBs-, pvv rkt'n .
                                                                       t
                                                                                                                 Page4of 5
                                       X Case j1:19-cv-22984-KMW
                                       I         '
                                                                      j
                                                                 Document 1 Entered
                                                                              '    'on FLSD
                                                                                        '   Docket 07/18/2019 Page 5 of 8                                                                                                                                                                                                                           '
                                                                                                                                            ')


                                   j                                                                                                '
                                                                                                                                        '                                       '                   ' '
    ..        ..
               .

    1:,
     '.                /
                                                                      j                                                     .

                                                                                                                                        .                                                                         ..                                                                                .                                       .
                                                                                                                                                                                                                                                                                                                                                                                     .




    t-?.0* b
           .- 1
              -    -                    -                                                             -.                                -
                                                                                                                                        .6-
                                                                                                                                          .
                                                                                                                                          0o.
                                                                                                                                            -
                                                                                                                                            ,-.,vm-a--- 0
                                                                                                                                                        --
                                                                                                                                                         4,, c-.ïwçc,'n ,-- .....--- .. ---.-                                    -
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                          .-
                                                                              x                   >                                                                                                                 .                -                    R                                                                                           .

                                   '
                                                                                             A cqv.- o/ /.0:7 ?cx ç.c- -
                                                                              eccpé -> - < -'Qa        '
                                                                                                                                                                                    -                                            -                                              - .= -. -                                                           - .                          -        -
                                                                                                                                                                                                    ;.

                                                                                                           - -                      - e                       -        -
                                                                                                                                                                                                                             .                                          T

                                                                                                   '.=o..-p-.vo - 'eog    b,&f>J.        s-w
                                                                                                                                           ,J,c,'''
                                                                                                                                                  n--.
                                                                                                                                                     u-o .
                                                                                                                                                                                        -                     .

          .
                               ,
                                                     -   l-..h...Cro'nev-l--a,..     -2.c'g-sa.g7.               .0                -c.o-
                                                                                                                                       VJ.                                                                               .



                                                            1
                                                            dc '
                                                            l      .z-....R-4cszv rk.,qo b .t-z0.,y..f o c,'?v-t- ,..p..tJ ...l.z.- V JZ?=-,,o-7J.
                                                                yj%-                 - -          -.                                             V.
                                                                                                                                                 . --6-u) X                                                              -                                                      .               -                   -                   .                                                                -.
                                                                                                                                                                      -
                                                            lC-A S-, -)cw s'     .
                                                                                 '
                                                                                 ,oo so.   0.b--.Z-ecuzwa--,.<.c--a 0.0--3          ..c,.<=--7-.x ))e .               ..                                                                                                                                                                                                                                 -
-    .                         -        -            .- . ... .... ..- - -                             ... ... ... ..,. - .. ..                      . .. . .. .. . ..                  . ..-       . . . ..         . . .- .. ..                .       ... .     .. .... . ... .. .                   , .=        -       .- =                          ...-           -               .-                  -
                                                                      .
                                       F         -           .- - - . -   </ B>'%.-c o o--
                                                                                        -lc .  ..z.-...uD
                                                                                            e-..
                                                                                              .         ..m.-p
                                                                                                             .
                                                                                                             e...
                                                                                                               ,
                                                                                                               a-f..-
                                                                                                                    av
                                                                                                                     .---
                                                                                                                        <.p e ,)?,auy o a ..--
                                                                                                                        -                     '(?-yv--.-p---g'w p,
                                                                                                                                            un-                     .->-
                                                                                                                                                                 o ow-.5-                                                                .
                                                                                                                                                                                                                                             .       .



                                                                      '
                                                                      ç.m.
                                                                         t-6'
                                                                            KP-#./-.sz'oo $.
                                                                                           *.%.C.z
                                                                                                 %-i-
                                                                                                    .
                                                                                                    !--n.V.
                                                                                                          sb.&
                                                                                                             .f-,'c-o-
                                                                                                                     zs-z,bn--                                         .,
                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                         -                         - .-
                                                                      1-                        -         w '
                                        -
                                            7,
                                                              .-
                                                                      0 l.xe--oh àoè
                                                                                   n-,,
                                                                                      ,J 0
                                                                                         )-,'
                                                                                            t..
                                                                                              n., - )
                                                                                                    ,v .
                                                                                                       v
                                                                                                       rc-,uqs-.o'ziznvc-,C,-o '
                                                                                                            -       .          -e./
                                                                                                                                 - ->o-v-wo,.zAz-             .-
                                                                      1                                         .                                                                                                                                                                                                                                                    '


                                                                      lotx u ,
                                                                      I      '
                                                                             i owo                                                      .
                                                                                                                                            oc
                                                                                                                                             .cx-- -.0 -0-             )x . .- -)1 )ç=-'o -z ,4
                                                                                                                                                         0 .-w r.s...,)-
                                                                                                                                                                       -                      ,
                                                                                                                                                                                              /-=-$-'
                                                                                                                                                                                                    vxa-
                                                                                                                                                                                                       nz--%bn                                                   ..-                        -                                                                                        z.
                                                                                                                                                                                                                                                                                                                                                                                      L$
                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                       J -
                                                                          o4
                                                                           .-aca
                                                                               x.
                                                                                !--D .
                                                                                     a'
                                                                                      é.
                                                                                       çc,',
                                                                                           B-/,b:
                                                                                                .J)--,
                                                                                                     h.
                                                                                                      ça,ct
                                                                                                          ,
                                                                                                          .
                                                                                                          x.
                                                                                                           c.&-)-.c3é-
                                                                                                                     z ..
                                                                                                                        s'
                                                                                                                         -
                                                                                                                         T
                                                                                                                         -qW
                                                                                                                           .--
                                                                                                                             '-D.
                                                                                                                                >-rnz:
                                                                                                                                     .:
                                                                                                                                      x.s--
                                                                                                                                          o-'
                                                                                                                                            c-ô--,--                                                                                                                                '
                                                                                       oo- bxt-Kz.œ -w <.w-,
                                                                                                           -& -0 - s - !
                                                                                                                       u'2-K-& x -pDU uszt%     o--frlqco                                                                                                                                                                           '

7-                                                                    -   0 s% cnnïc-
                                                                                    -,
                                                                                     -ve                                                                      -        -                                                             .   ..                             - -                                                     -   o-                -   - -

                                                                                                                                                                                                                                                                                                    -
                                                                                   - a.b.-?r
                                                                      1c B-.s%-,-.-0---       cce;0.,oz' Ds,ç.   ,ro--
                                                                                                                     .v-
                                                                                                                       -.
                                                                                                                       A,.ts-Ps-.v-v z% . -rVe'ncl
                                                                                                                            -                   -         ..
                                                                                                                                                           ,.oo-'
                                                                                                                                                                v- - .                                                                                           . .-                       -       -                                                                                                        .
              -    -       -           .- -                       -   l
                                                                      -c
                                                                      1.-  zw--)..-
                                                                           .-. .  -7nke.cm z'     q7
                                                                                            fG-..-?..cosçzavz ..n .'-a oo-,-w w-? . lbnqz-s zb,
                                                                                                                                              Pa-c-bu- m -
                                                                                                                                                         . zluz
                                                                                                                                                         ,                                      -                                                                               -
                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                -                                                                                             -

                                                                      1                                                                       .                  .
                                                                      !1'-.c,s-/ .x,-7aet %
                                                                          -         .       .-.m-9   ..tci'
                                                                                                          nnz,.'
                                                                                                               + No D zzonoocs--.--.-....   s-=--.-.--.- .---
                                                                                                                                            -.
                                                                                                                                                                                    '                                .                                                                                      .




- .. . - . -... - . -                           --..                  . - - --- -                      . . . .-- -              .. - .-             - -       . -- - ..... .                .- - -.-               .-. !a-.
                                                                                                                                                                                                                          - .--..-.                      -.--. -=-                  -y..-.-.--s-- - .-- --. .------- --- i.-- --- -                                                                    -----
                                                                                          '                                                                                             -                                                                                                                                                                                        -                 <
                                                                                Ja -                                        0.
                                                                                                                             4 ,.
                                                                                                                                v-co,.)
                                                                                                                                    .
                                                                                                                                    . œ - ?ovo?-em o o-.v-        .
                                                                                                                                                                                                                             -
                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                              +.o-xax-zl-c-74w/o-.o-
                                                                                                                                                                                                                                                                                   .;-cR.-..c
                                                                                                                                                                                                                                                                                            ..po-m c.z....

                                                     1                        O o -Q 1- t(7-tG b c Z
                                                                                -                  3 Sz e 0                                                                                                                                  neG-cv-c-fçoû
                                                                                                                                                                                                                                                 -                                      -       .       .               .                       -   . .    -     -



                                                                           3 -7
                                                                              -z.0v '
                                                                                    --,c,-
                                                                                         ./,'j7-0-.
                                                                                                  T..tzrx.& rrx-O
                                                                                                                l--pck
                                                                                                                     ,-f
                                                                                                                       m-ç-n-
                                                                                                                            .t.-.--;-.& zfl-e--.e -.-.-...-.....-- - - --...----
                                        .
                       L-                                                                                                       .                                                               )                                                                                       .                                       N                                                                      .-.
                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                     -   k-. w
                                       A
                                       -                 -    - o -n-0-1- ?&--J-*- A- ,-co-hsu--xovô-Z e.    -c..
                                                                                                                a.?.?
                                                                                                                    .:0..A ?wv,i>d-t  %
                                                                                                                                      -w -.--- -                                            -
                                                                                                                                                                                                                                                 .                                      ..



                                                               >
                                                             .- -$
                                                                 1
                                                                 -n
                                                                  -
                                                                     =  --  c  orx
                                                                                 -t
                                                                   -.u---t. . hs-'tkhh.- 'Dsss  .?-- ï
                                                                                                     .
                                                                                                     ,ïx..%
                                                                                                          -)-v.aw-,
                                                                                                                  '
                                                                                                                  = cx?'eo,  '
                                                                                                                             .
                                                                                                                             0.,...Q
                                                                                                                                   o .cc-zu-sx .-ma                                                                      -
- .- .,- .                                  .     -.     t- ..                             v - -e                                           .
                                                                                                                                                          -                 -                                            .
                                                                                                                                                                                                                                                                                                                            .

                                                                          C VNçw tk-
                                                                                -                           -
                                                                                                                    G.xv E-c-
                                                                                                                            .o-        w?
                                                                                                                              z.ux1c:+0--.-G0.&                                                                              wxzGs .
                                                                                                                                                                                                                                   G Ppzwpyqrèc ..6-
                                                                                                                                                                                                                                                   %h-
                                                                                                                                                                                                                                                     c'o.     < .
                                                                                                                                                                                                                                                        7s-.,--?g-w s ,00-.--
                                                                                                                                                                                                                                                                            '
     ,.                                                                                           --                .- -c.                          ., -                                        ,
                                                                      l
                                                                      T
                                                                      l
                                                                        (?17 s<a-
                                                                          . -
                                                                               .
                                                                                o-k)-)-<i
                                                                                        =.(o ,0ko-a---o.?co-lo5%,
                                                                                          ...                   3L-o.r5.,-..--.y....- ., .- --
                                                                                                                             .
                                                                                                                                                                                                                         ,.
                                                                                                                                                                                                                                                                                                                                                                 -.- .---                                    -
          - '                                                                                                                   ' . '                                                                     '                                                                                                     '                                                '
                                                                      .                                                                     :.-      .                                                                                           .
-
                                            '
                                                             .
                                                                      j
                                                                      j
                                                                                                           ----
                                                                                                             .
                                                                                                                                                                           --.
                                                                                                                                                                             -.
                                                                                                                                                                              ----------------.--.
                                                                                                                                                                                                 --.-----.
                                                                                                                                                                                                         ---:---- -.-. '                                                                                                                                                                               ----
                                                                          -                                                                                                                                                                                                                                                                                                  =


                                                                      l                                    .                                                                          ''--' -.
                                                                                                                                                                                             -----......-.-  --'--.
                                                                                                                                                                                                                  -
                                        '                                                     .                                                                                                                          ,                                                                                      .

                                                                                                                                                                                                                                                                                                                                            -                                                     .- - - -   .

                                                                      j                                    '                                        .                          .                          ,                                                                                                                             .
                                                                                                                                                                                                1
                                                          .                                                                          '
.
                                                                                                                                                                                                j'
-                  -       .- . . '                   -            -    . .- .           ' .. '
                                                                                                        - ,.-   ,-           - - - - ,w ,- ,       '       -                    w- ,   -        -- - -. .         ..-
-     -                               -                                     . L-   --                       - .-
                                                                        o-a-
                                                                           gpgsc -g--
                                                                                 % j    gw g-- -j.------.                                                              -    -
                                                                                            Mvhk  l
-            T'J-O- W YSZ-NU -O /w o WADHWJV rooLj                   u-ê- oD-jD LDX-JS--U-'r'------
- --&-.-?'pznc Wn-  .<--7>tj'HJ.'0 G'
                                    .f
                                     -C'- ..(
                                            x%,nm'f-
                                                   kuDl-QC*ij-L$---vT'6J-'% -F'
                                                                              AI&- hV-W .TI   .-
                                                                                               X-1-
-
    'X o Xnv -a    ,c
            c-o-u f-
                    -f-=xq-
                   oà--
                          .-#
                            -'--ca-ç@'(y-'
                                         '=oo--luï   ,rcr térw cnsnn -lk         -'n
                                                                                   W-'onluoy ö                                                                                              .   j.
          v -                     '
                                  Qy/ -y0* 1 ,9 '
                               ( Ht             r - 'N .-- @ N D5b.4.--o-
                                                                        cD- .W               -o-o f
                                                                             -- g (- V-c-çO 7.    j -N                                                                                                            =
                                                                                                                                                                                                i
                                                                        ...-                          -.---                                                    sl
                                                                                                                                           .rGZVS,x gojmg' yysu.                                         l - -
         ((
''- $'N-A'
         î
           7J-rFz5a7--7-%%'rD'-7t-
                  - - M +
                                 x9* 'pma-a-f
                                            1 R * O '
                                                                            'f'* Up
                                            --o-f -r9V IAT G -%e M -r* -O *-/
                                                                            M .L- '7QX -q-ö'ç> '                                                                                                         -
                 - -
                   tw ..p- r'vp-
                              --tL-r
                                   -woo fva ozt 0----covo-s-> --q-f /=H-t w o (Awl-co-,
                                                                                      >-4-
                                                                                         -                                                                                                               '-
                                                                       ,-                                            -         -
     >Vof-nos/> uoj-em,
--'&'è-r          r
                      -m-gV-f--N'
                                cf
                                 .wozxa
                                      --(--r(ski'a .>3'P/jTQ
                                                           JD-XQ
                                                             ...-- ? y
                                                  's d'D b,o0--- *1-
                                                                     .),n-î
                                                                          -T-7
                                                                          - '
                                                                             ) ---                                                                     t
       ,-to-ozn--t'                           -              1+    NlM. -Cr --F-vo%*                                           ooo6 'WJ/t
                                                                                                                                        f--tzau.tC---
                                                                                                                                                   -* %-=%
- ('
   )--ïzyt-Do--               -I-Cm
              o(/-- V-D/V.D-.J-   I 'C-     -'f'--'
                                      -='1-S-     >'-Fp-4- O-
                                                            -t- W > G--'-%-6WA- -*C -/JQ-I-fyi
                 'o-o'srkuw ozov- sv qx o'ao-
                                           -
                                             c---
                                                -
                                                  st--
                                                     tf
                                                      'o             .-
                                                                      j. g4' --t-z=-(-0'-co -'S '               'Ju -r- p-wma'
                                                                                                                             a-f':
     e- XX
        AV'M
           '-rJ- C
                 ,D-C2rrLQUS-S--W 'G --W V                                                            X---
                                                                                                        D VW 3-CSW 'D U VOWWD'P'UW -W UW DDO-W I
                        ,v'-q xg o                                                                    u
                                                                                                      ,       ,     w N          .w        x ..j                                                !
                       N.-q'T'W C--'FAW -LWR-X-FL'DT-OQ-Q oD-''-f
                             ..- .        -                     -M bV)
                                                                     53
                                                                      m>?
                                                                        ''(--'('kD uaqsFr vx X 'W '
                                                                                                  -.- -.:-                                                                                                         -
                                                              kc                                  #      ' -> .-.                        >'-m                      e                       qpj
                 D-ö--/NvZ.-f/zook Q-tr.-
                                        k'
                                         C=.:-/-''
                                                 .
                                                 N-f----
                                                       '
                                                       a g( o-(--'X3-'p(o-
                                                                         .(
                                                                          -()q-
                                                                              m '
                                                                                pV'(
                                                                                   -
                                                  h            b-u                           P''
                                                                                               YZ X x'N O-f W W                                    OW T'VV S.M
      -           '-
---z'ca'n---zN rxppzz-.z3odt-          r-m'P
                            ' svm- #Kn.-   -G>u.- &'o'
                                                     l>n
                                                       -m=-.-.
                                                            z- =<--r-. .-.
                                                                        rN%. --
                                                                              G.'ouu- -'                             .
-
    7- - - -T lo ( x-c sj/snugaqgL
                                 r%Q-- %-W kAne'v.l( :$>-tu4&
                                  -                                                               .         -            -                 V           -
                                                                                                                                                       y'(-ZW -(Q OU - (-
                       '
                                                                                                                                                                        p
                                                                                                                                                       :                                        j
                                                                                                                                                               k-k-   , -   *LD-'D         Q
           '-
                  VO                              f'Xa W VO -ZQ-X-W'VV & (x% Q-VW id W -
                                                                                       ZW'W                                                                                 Q*V -X
- --Va.
      Mswy       y.--pz,yyw...gyy.u
                                  --- V y-
                                         a -.-mwmmu;..              < o'-pup                                                                                                       y
       ...-WDXW cu y 'a u v yy y                    w - Ky wga;oocz y                                                                                                             yg a ga j-''-''''*'
-
=
                Qo-i--y.
                   --
                      ' o-o-
                           ..
                            t
                            .
                            /Krm u-
                                  '
                                  >y.
                                   -.
                                    ==-/=
                                        x --&..
                                              '
                                              -
                                              r--o-a-e---aN (
                                                            .
                                                            -d--q'w?w o...
                                                                         (
                                                                         -
                                                                         mGF'
                                                                            M-== %
                                                                            -
                                                                                 - -- ----
                            %-b-0 ka FGQ-/                -            - -..'-                             yo 'aeZ-m /# (xR- 0 N'h
                                                                                                                                 '
                                                                                                                                 .ks
                                                                                                                                   .- - ---t'
                                                                                                                                            J..
                                                                                                                                              j>j
                                                                                        tf   k.-zoot.>
          = --
            U -       ) ..- -'
                             u-pu yyyyg-- yuy-g g jxya                                                                                                         .
    - s-zo,&.
            L 9 K y.
                   z e
                     g-9   Q         -  -L  t          j
                                                       r yy
                                                          y..
                                                            .
                                                            a y --. yyymé.
                                                                         -
                                                                         yy
                                                                          .                                                                    -                                                     .
                                                                                                                                                                                                1
                                                                                                                                                                                                (
                                                                                                                                                                                                k             t
                       Case 1:19-cv-22984-KMW Document 1 Entered on FLSD Docket 07/18/2019 Page 6 of 8
     Case 1:19-cv-22984-KMW Document 1 Entered on FLSD Docket 07/18/2019 Page 7 of 8

PrQ-Se4(Rev.12/16)ComplaintforaCivilCaseAllegingBreachofContract
 j                                                                                    '           '

V.       Certification and Closing

        UnderFederalRuieofCivilProcedure11,bysigningbelow,Icertifytothebestofmyknowledge,information,
        andbeliefthatthiscomplaint.(1)isnotbeingpresentedforan improperpurpose,such astoharass,cause
        unnecessarydelay,orneedlesslyincreasethecostoflitigation'
                                                                ,(2)issupportedbyexisting 1aw orbya
        nonfrivolousargumentforex-tending,modifying,orreversing existinglaw;(3)thefactualcontentionshave
        evidentiary suppol'tor,ifspecifically so identifed,willlikely have evidentiary supportaâera reasonable
        opportunityforf'urtherinvestigation ordiscovery;and(4)thecomplaintotherwisecomplieswiththe
         requirementsofRule 1l.

         A.       ForPartiesW ithoutan Attorney

                  1agreeto provide theClerk'sOffice with any changesto my addresswherecase-related papersmay be
                  served. 1understandthatmy failure to keep a currentaddresson filewith the Clerk'sOfficem ay result
                  in thedism issalofmy case.

                  Dateofsigning: & 2 -)5- 4..9-

                  SignatureofPlaintiff                             .z
                  PrintedNameofPlaintiff                 caç/a h    /xoen0&(.p
         B.       F0rAttorneys


                  oateofsigning.                 yzh
                  Signature ofAttorney
                  Printed Nam e ofAttorney
                  BarN umber
                  N am e ofLaw Firm
                  StreetAddress
                  State and Zip Code
                  TelephoneNumber
                  E-mailAddress




                                                                                                                 Page5or5
UOl '("'(',c_ JJ..      J hVfh6?-Sqf'.1::.
                          .
                                           ,..
                                       Case 1:19-cv-22984-KMW Document 1 Entered on FLSD Docket 07/18/2019 Page 8 of 8
~ · F-J ;:t,..:J;vv 7 1 1)        ;   ~~rc.ce_

D;_          e, rf,ic_ 12_   b C...CL'"'   ;:L_   '3   ':/~-f-1 I


 )
1
                                                                                          CiriL
                                                                    U6, Covc<T.hov..')L

                                                             70      \       C.) e-n c ""';' ;_s            6   Ir~ ;\c.;:o!"'") z o <.
                                                        W e0J T              ?e-11')
                                                                ::a:::h::t~1:1   i   ~5
                                                                                                ";Qc:_c:.c,J-i./.· ._fr;rfii,i~~~%~1i),,,,, 11 ;Jifi•i1i;1i11.1i,u1,i.,.1,.i1J,1
                                                                                          i i 35:2

                                                                                                                                                                                                                              :"~·:u~
                                                                                                                                                                                                                                 .'-

                                                                                                                                                                                                     i'·      ~! ;~ . . . ,
                                                                                                             \ \ 1!       II     Il l l                  \I l ll                   111
                                                                                                                                                                                   .   .   .   ·1,




                                                                         ...         / /.. ~
                                                                         .   ·~             .




                                                                                                                                               ·,.




     ,,/




                                                                                                                                                                                                                                       ,/
                                                                                                                                                                                                                                  •    I
                                                                                                                                                                                                           ,... __ .., ___      I\,.~_-·

- - -1·_ ' - - - - -
                                                                                                                                                                   -   --   -- \
